DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 27 – 43 were previously pending and subject to a final office action mailed 09/22/2020. Claims 27 & 42 were amended and claim 41 was cancelled in a reply filed 12/22/2020. Claims 27 – 40 & 42 – 43 are currently pending and subject to the non-final office action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 12/22/2020 has been entered.

Information Disclosure Statement
The seven information disclosure statements (IDS) submitted from 10/07/2020 to 01/29/2021 were filed after the mailing date of the non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant's arguments filed 12/22/2020 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant initially argues, on pp. 10 – 11, that “none of these references teaches or suggests “detecting] a signal broadcast by the node related to the item being shipped . . . the broadcast signal comprising a header portion including a status flag indicating that the node related to the item being shipped desires to associate with the embedded node so that the node related to the item being shipped can be managed by the embedded node,” as recited by amended independent claim 27” because “Altman simply does not disclose the structure of its wireless identity transmitters’ broadcast messages, let alone that they “compris[e] a header portion” that further “includ[es] a status flag.””

Examiner respectfully disagrees.  For example, Altman, in [0127] – [0128], teaches that broadcast messages transmitted by wireless identity transmitters (i.e., node associated with the shipped item) comprise advertisement packets in an attempt to pair with proximate devices. As per [0284], when a wireless identity transmitter is “away from or outside of an arrangement of one or more proximity broadcast receivers,” this can trigger an alarm if a wireless identity transmitter “fail[s] to enter a zone (i.e., pair with one or more particular proximity broadcast receivers).” Moreover, Altman, in at least [0080] & [0118], teaches that broadcast messages include sensor data and commands to prompt a proximity broadcast receivers to take particular actions, such as transmit the received broadcast message to a server, while paras. [0080], [0106], & [0204], also teach that a “broadcast message” sent by an ID node can include “commands or other instructions” with the sensor data – such as a command to relay the sensor data to the server. Therefore, it is clear throughout the disclosure of Altman that the broadcast messages sent by wireless identity transmitters are indicative of a “desire” to associate with a proximity broadcast receiver, as the broadcast are both an attempt to pair as well as an indication that sensor data is present which needs to be sent to the server via the proximity broadcast receiver.  As per at least [0005], [0007], [0084], [0228], & [0240], 

Regarding the “header” limitations, Altman, in [0151], teaches that transmissions sent from “the proximity broadcast receiver” (i.e., embedded node) can include “header information” which contains “information that may describe… broadcast messages (e.g., message size, indicators of subject matter, etc.)” and “flags, or other indicators that describe the general topic, subject matter” of the transmissions e.g., the indicated desire to associate. As per [0265] & [0296], broadcast signals sent by the wireless identity transmitters (i.e., node associated with the shipped item) also include a header portion. Therefore, it would be obvious to one of ordinary skill to substitute the header information (i.e., “flag”) describing the topic or subject matter of the broadcast signal sent by the “broadcast receiver” (embedded node) for the header information in signals broadcast by the wireless identity transmitter (node related to the item being shipped) – the subject matter being an indication that the node related to the item being shipped desires to associate with the embedded node (as discussed above) – and therefore substituting equivalents  known for the same purpose (i.e., one type of header information for another) renders the claim obvious. (See MPEP § 2144.06(II.))

Applicant next argues, on pp. 12 – 13, that “None of these references, whether viewed individually or in combination with one another, teaches or suggests “instruct[ing] the node related to the item being shipped to change a transmission output power setting on the node related to the item being shipped to a different transmission output power level when the location of the node related to the item being shipped places the node related to the item being shipped in a temporary custody of the node-enabled logistics receptacle,” as recited by amended independent claim 27” because “Pillai is devoid of any such teaching or suggestion and simply contains no disclosure regarding changing 

Examiner respectfully disagrees, and notes that Pillai is not relied upon in the current rejection for this limitation. Wilkinson discloses confirming a location of the node related to the item being shipped that places the node related to the item being shipped in a temporary custody of the node-enabled logistics receptacle in at least [0030] & [0045], but does not appear to explicitly disclose “instruct[ing] the node related to the item being shipped to change a transmission output power setting on the node related to the item being shipped to a different transmission output power level” when the two nodes are in proximity (i.e., the node related to the shipped item being within the receptacle). However, Altman, in [0127], teaches that a “short-range wireless signal” broadcast by a wireless identity transmitter (i.e., package node) “can be modified (e.g., by restricting transmit power) to limit their effective communication range to relatively short range (e.g., within about 100 meters).” As per [0157] – [0159], a nearby proximity broadcast receiver (i.e., embedded node) can send a signal to the wireless identity transmitter which “may include instructions, software, firmware, commands, or other code for setting values for configuration parameters utilized by the wireless identity transmitter for performing various functions,” including changing “the transmit power for transmitting broadcast messages (i.e., what signal strength to use when broadcasting)” and “instructions for the wireless identity transmitter to shorten its broadcast signal range.” Altman additionally describes, in [0163], a process for setting broadcast parameters of a wireless identity transmitter after having received instructions from proximity broadcast receiver. Para. [0164], further teaches that a wireless identity transmitter transmits a broadcast signal “at a signal strength indicated by configuration parameters set” based on instructions previously received from a proximate proximity broadcast receiver. Therefore, Altman clearly teaches wherein a node related to a shipped item can have its broadcast power level adjusted via received instructions from a proximate master node 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 27 – 30, 35, 37 – 40, & 42 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20150102903 A1) in view of Altman et al. (US 20130217332 A1). 

As per claim 27, Wilkinson teaches a node-enabled logistics receptacle assembly in a wireless node network, comprising: 

~a receptacle having an entrance opening through which an item being shipped and a related node can pass and a storage area for maintaining the item being shipped and the related node; (see Wilkinson paragraph [0011] – [0012]) 

~an embedded node assembled with the receptacle (see Wilkinson paragraph [0013], noting a node reader included in the receptacle), the embedded node further comprising 

~ a node processing unit, (see Wilkinson paragraph [0010] & [0013] noting control circuit) 

~ a node memory storage coupled to the node processing unit, the node memory storage maintaining code for execution by the node processing unit (see Wilkinson paragraph [0023] – [0024] noting memory that controls functions of the secure delivery receptacle system), and

~ a current inventory of nodes related to the receptacle (see Wilkinson paragraph [0011] – [0012], noting “detecting the placement of expected packages in the delivered-package vault” i.e., an inventory list of received packages is compared to a list of expected packages, which is stored, as per at least [0014] & [0033] – [0034], as an “image-based record of packages being placed inside the delivered-package vault” which, as per [0036], “can be stored, for example, in the aforementioned memory 105.” Also see [0030], noting “detect and then confirm placement of the expected packages within the delivered-package vault” i.e., tracking an inventory of received node-enabled packages.   Also see [0044], noting making a record of packages inside the receptacle, and [0045] noting confirming delivery of expected and received node-enabled packages. Thus, an inventory is stored and tracked by the control unit of the receptacle.), 

~ a communication interface coupled to the node processing unit and operative to communicate with nodes in the network, including the node related to the item being shipped (see Wilkinson paragraph [0013] that notes a communication interface that communicates with the control circuit. Also see [0010], noting that “the control circuit can verify when at least one expected package RFID tag is placed within the delivered-package vault to confirm delivery of a corresponding expected package.” Also see [0011], noting that “each of the delivered packages have a corresponding RFID tag.”); and

~ the node processing unit, when executing the code maintained on the node memory storage, is operative to detect a signal broadcast by the node related to the item being shipped prior to when the item is received at the receptacle (See at least [0010], noting that “the RFID-tag reader serves, at least in part, to read RFID tags in the immediate vicinity of the delivered-package vault.” Also see [0025] – [0027], especially [0026], noting that “there is an RFID-tag reader 106 located and configured to reliably read an RFID tag that is located externally to the delivered-package vault 101” i.e., before the package is received within the receptacle the package node is read.).

Regarding the following limitations, Wilkinson discloses, in paragraph [0025], that package nodes can be self-powered, “active” tags, which are not “dependent upon an external power source (such as received power from the RFID tag reader),” which highly suggests, but does not explicitly disclose the following, however Altman does:

	~ the node processing unit, when executing the code maintained on the node memory storage, is operative to detect a signal broadcast by the node related to the item being shipped… prior to the embedded node sending a communication to the node related to the item being shipped (See [0081], [0148], & [0159], noting that wireless identity transmitters transmit broadcast messages at regular intervals prior to having received a request for the communication.),

also include a header portion. Therefore, it would be obvious to one of ordinary skill to substitute the header information describing the topic or subject matter of the broadcast signal of the “broadcast receiver” (embedded node) for the header information in signals broadcast by the wireless identity transmitter (node related to the item being shipped), such as an indication that the node related to the item being shipped desires to associate with the embedded node (as discussed above), as substituting equivalents known for the same purpose renders the claim obvious. (See MPEP § 2144.06(II.))  Examiner’s note: The limitation “so that the node related to the item being shipped can be managed by the embedded node” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.), 



	~ and the status flag further indicates the node related to the item being shipped has data for upload to a different node in the wireless node network (See at least [0080] & [0118], noting that broadcast messages include sensor data to prompt a proximity broadcast receivers to take particular actions, such as transmit the received broadcast message to the central server. Also see [0080], [0106], & [0204], noting that a “broadcast message” sent by an ID node can include “commands or other instructions” with sensor data i.e., such as relaying the sensor data to the server. Also see [0214] – [0215], [0281], and esp. [0200], noting that “the proximity broadcast receiver may 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Altman in the invention of Wilkinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, combining the teachings of Altman to the invention of Wilkinson would predictably and advantageously provide “provide approximate locations for the detected wireless identity transmitters, which may be useful for a number of applications, such as tracking,” in which “the central server can maintain a location track (like a trail of bread crumbs) for wireless identity transmitters” to provide “information regarding the movements of …articles to which wireless identity transmitters are fixed,” as evidenced by Altman ([0007]).

Wilkinson, in view of Altman, further discloses:

~ determine a location of the node related to the item being shipped, and (see Wilkinson et al. paragraph [0010], [0012], & [0045] noting determining that a node-enable package is inside the delivery receptacle), and 

~ alter the current inventory of nodes in the node memory storage based upon the location of the node related to the item being shipped (see Wilkinson paragraph [0044], noting making a record of packages inside the receptacle, and [0045] noting confirming delivery of packages inside receptacle). 

Regarding the following limitation, Wilkinson discloses confirming a location of the node related to the item being shipped that places the node related to the item being shipped 

~ instruct the node related to the item being shipped to change a transmission output power setting on the node related to the item being shipped to a different transmission output power level when the location of the node related to the item being shipped places the node related to the item being shipped in a temporary custody of the node-enabled logistics receptacle (See [0127], noting that a “short-range wireless signal” of a wireless identity transmitter (i.e., package node) “can be modified (e.g., by restricting transmit power) to limit their effective communication range to relatively short range (e.g., within about 100 meters).” As per [0157] – [0159], a proximity broadcast receiver (i.e., embedded node) can send a signal to the wireless identity transmitter which “may include instructions, software, firmware, commands, or other code for setting values for configuration parameters utilized by the wireless identity transmitter for performing various functions,” including changing “the transmit power for transmitting broadcast messages (i.e., what signal strength to use when broadcasting)” and “instructions for the wireless identity transmitter to shorten its broadcast signal range.” Also see [0163], noting setting parameters based on the received instructions, and [0164], noting that a wireless identity transmitter transmits a broadcast signal “at a signal strength indicated by configuration parameters set” based on instructions received from a proximate proximity broadcast receiver.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Altman in the invention of Wilkinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, combining the teachings of Altman to the invention of Wilkinson would predictably and advantageously allow a node associated with a package to broadcast “its identifier in a manner configured to facilitate accurate tracking 

As per claim 28, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the vicinity of the node-enabled logistics receptacle is an area sufficiently proximate to the node-enabled logistics receptacle to indicate an item and node within the vicinity intends to be shipped. (see Wilkinson et al. paragraph [0010] and [0013] noting tag reading information regarding tag unique numbers associated with the RFID tags associated with each package to be delivered and information that will be useful to determine whether an expected package has been placed within the delivered-package vault.) 

As per claim 29, Wilkinson / Altman disclose all of the limitations of claim 28 as stated above. Wilkinson further teaches wherein the vicinity of the receptacle is an area sufficiently proximate to the receptacle to indicate the item being shipped intends to be dropped off and picked up from the receptacle as part of shipping. (see Wilkinson et al. paragraph [0010] and [0013] noting tag reading information regarding tag unique numbers associated with the RFID tags associated with each package to be delivered and information that will be useful to determine whether an expected package has been placed within the delivered-package vault.) 

As per claim 30, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the node processing unit is further operative to detect if the node related to the item being shipped is within the receptacle based on the location of the node related to the item being shipped. (see Wilkinson et al. paragraph [0010] noting to detect whether package is within a delivered package vault of receptacle) 

As per claim 35, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the node-enabled logistics receptacle operates as a sensor node, and further comprising the step of transmitting an 

As per claim 37, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the embedded node is integral to the receptacle. (see Wilkinson Fig. 1, embedded node 106 & paragraphs [0010], [0017], & [0025] noting “The secure-delivery receptacle 100 also includes one or more RFID-tag readers 106 that also operably couple to the control circuit 104.”) 

As per claim 38, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the embedded node is fixedly secured to the receptacle. (see Wilkinson Fig. 1, embedded node 106 & paragraphs [0010], [0017], & [0025] noting “The secure-delivery receptacle 100 also includes one or more RFID-tag readers 106 that also operably couple to the control circuit 104,” and [0026] – [0027] noting control circuit coupled with RFID tag readers mounted on the door of secure receptacle). 

As per claim 39, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the embedded node further comprises at least one sensor that monitors for a deposited package the custody of which is temporarily maintained by the node-enabled logistics receptacle assembly. (see Wilkinson paragraph [0045] noting a control circuit that is enabled to read tags that are within the package vault of secure receptacle). 

As per claim 40, Wilkinson / Altman disclose all of the limitations of claim 39 as stated above. Wilkson further teaches wherein the at least one sensor comprises at least one from a group comprising an internal sensor, an external sensor, and a door sensor. (see Wilkinson paragraphs [0025] – [0027] noting control circuit coupled with RFID tag readers mounted on the door of secure receptacle). 

As per claim 42, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above.

Regarding the following limitation, Wilkinson does not appear to explicitly disclose the following, however Altman does:

~ instruct the node related to the item being shipped to change the transmission output power setting on the node related to the item being shipped to a different transmission output power level by being operative to adjust a broadcast setting of a broadcast profile for the node related to the item being shipped (See [0127], noting that a “short-range wireless signal” of a wireless identity transmitter (i.e., node related to the item being shipped) “can be modified (e.g., by restricting transmit power) to limit their effective communication range to relatively short range (e.g., within about 100 meters).” As per [0157] – [0159], a proximity broadcast receiver (i.e., embedded node) can send a signal to the wireless identity transmitter which “may include instructions, software, firmware, commands, or other code for setting values for configuration parameters utilized by the wireless identity transmitter for performing various functions,” including changing “the transmit power for transmitting broadcast messages (i.e., what signal strength to use when broadcasting)” and “instructions for the wireless identity transmitter to shorten its broadcast signal range.” Also see [0163], noting setting parameters based on the received instructions, and [0164], noting that a wireless identity transmitter transmits a broadcast signal “at a signal strength indicated by configuration parameters set” based on instructions received from a proximate proximity broadcast receiver.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Altman in the invention of Wilkinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

As per claim 43, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson further teaches wherein the node-enabled logistics receptacle is a secured access receptacle. (see Wilkinson et al. paragraph [0011] noting the node enabled logistics receptacle being a secure receptacle). 

Claims 31 – 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson / Altman as applied to claim 27 above, in view of Mandava et al. US 2006/0192652 A1. 

As per claim 31, Wilkinson / Altman disclose all of the limitations of claim 28 as stated above. Wilkinson does not explicitly teach but Mandava et al. does teach further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle. (see Mandava et al. paragraph [0048] and [0060] noting shipping container containing a sensing mechanism that can sense when items are removed from the system utilizing active tag technology). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle as taught by Mandava et al. in the invention of Wilkinson / Altman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to create a system that enables effective inventory and asset management (see for example, paragraph [0018] of Mandava et al.). 

As per claim 32, Wilkinson / Altman disclose all of the limitations of claim 28 as stated above. Wilkinson does not explicitly teach but Mandava et al. does teach further comprising detecting removal of the first node from within the node-enabled logistics receptacle. (see Mandava et al. paragraph [0048] and [0060] noting shipping container containing a sensing mechanism that can sense when items are removed from the system utilizing active tag technology). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle as taught by Mandava et al. in the invention of Wilkinson / Altman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to create a system that enables effective inventory and asset management (see for example, paragraph [0018] of Mandava et al.). 

As per claim 33, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson does not explicitly teach but Mandava et al. does teach wherein the node-enabled logistics receptacle operates as a master node, and further comprising the step of directly updating a server by the node-enabled logistics receptacle when the current inventory of nodes changes. (see Mandava et al. paragraphs [0048] and [0084] noting shipping container updating the server on the inventory removed from container to the staging area data center). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle as taught by Mandava et al. in the invention of Wilkinson / Altman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 34, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson does not explicitly teach but Mandava et al. does teach wherein the embedded node operates as an ID node, and wherein the node processing unit is further operative to transfer one or more results to a master node, the results having been collected by the embedded node listening to at least one other ID node. (see Mandava et al. paragraphs [0048], [0083] – [0084] noting the shipping container acting as an ID node in which they transfer the results items being removed and placed on a deployment pallet after a re-scan or reconciliation of inventory). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle as taught by Mandava et al. in the invention of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to create a system that enables effective inventory and asset management (see for example, paragraph [0018] of Mandava et al.).
 
As per claim 36, Wilkinson / Altman disclose all of the limitations of claim 27 as stated above. Wilkinson does not explicitly teach but Mandava et al. does teach further comprising the steps of: 

~tracking inventory metric information about when each of the nodes in the current inventory of nodes arrive and depart from within the node-enabled logistics receptacle; and (see Mandava et al. paragraphs [0048], [0070] – [0071] noting the local 

~causing the inventory metric information to be sent to a server. (see Mandava et al. paragraph [0071] noting local signal recognition system sending information / communicating information to destination system server). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include further comprising detecting removal of the first node from the vicinity of the node-enabled logistics receptacle as taught by Mandava et al. in the invention of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to create a system that enables effective inventory and asset management (see for example, paragraph [0018] of Mandava et al.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirt et al. (US 20070159301 A1). See, for example, para. [0201], noting adjusting transmission power level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 1, 2021